Citation Nr: 1735930	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In August 2015, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board remanded the Veteran's claim in order to schedule him for a hearing before a Veterans Law Judge.  Although the Veteran was scheduled for a hearing to take place in May 2016, the letter which notified the Veteran of his hearing was returned as "undeliverable" in July 2016. 

In September 2016, the Veteran contacted VA and requested that he be scheduled for another hearing.  He stated that VA had the wrong address on file and he was not aware of the hearing that was scheduled to take place in May 2016. 

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request.  Therefore, the Board finds that this action must be performed before adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action in order to schedule the appellant for a hearing to be held at the RO before a Veterans Law Judge at the earliest possible opportunity.  The appellant should be notified in writing of the date, time and location of the hearing.  Any indicated development consistent with this request should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


